DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 21, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Citations #1 and #2 of the Non-Patent Literature Documents do not include the date information.  It has been placed in the application file, but the information referred to therein has only been partially considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karame et al. (US PGPUB 2017/0243012; hereinafter “Karame”).
Claim 5:
Karame teaches a method of updating firmware of a microcontroller comprising:
providing plaintext of a firmware update ([0053] “According to a further preferred embodiment the code update is first divided into a number of m plaintext blocks,” wherein the “update” is the “firmware update”.);
converting the plaintext of the firmware update into a decryption ciphertext ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros.” [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk.”);
communicating the decryption ciphertext to a microcontroller ([0012] “a method for providing an update of code on a memory-constrained device.” [0032] “b) Dividing the update code into a plurality of N chunks, c) Applying an All-Or-Nothing Encryption scheme—AONE.” [0082] “In a fifth step T5 the verifier sends all the permuted blocks of AONE to the memory-constrained device.”);
using an encryption module to convert the decryption ciphertext of the firmware update back into the plaintext ([0069] “the memory-constrained device D can decrypt 
executing the plaintext to implement the firmware update on the microcontroller ([0022] “g) Decrypting the intermediate ciphertext blocks using the provided encryption key and updating the code.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee (US PGPUB 2009/0136035; hereinafter “Lee”).
Claim 1:
Karame teaches a firmware update system comprising:

wherein the update module includes a decryption module configured to convert the firmware update from plaintext into decryption ciphertext using a decryption function ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros,” wherein the “verifier” functions as the “decryption module” as well. [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk”), and 
the encryption module is configured to convert the decryption ciphertext into plaintext such that the microcontroller can execute the plaintext to implement the firmware update ([0069] “the memory-constrained device D can decrypt the intermediate ciphertext blocks for the code update to acquire the plaintext of the code update for updating the code on the memory-constrained device D,” wherein the “memory-constrained device” comprises the “encryption module” and “microcontroller” as further taught below by Lee.).


a microcontroller including an encryption module configured to perform an encryption function (Fig. 3: Controller 302 in System 300. [0048] “The memory 303 includes a public key creator (not shown) that is used to encrypt a remote unlocking command,” wherein the “public key creator” is the “encryption module”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Karame with the further system components as taught by Lee for purposes of “securely keeping data security during a communication process while performing unlocking or keyless entry functions” (Lee [0016]).

Claim 2:
Karame in view of Lee teaches the system of claim 1, and Lee further teaches:
wherein the microcontroller is a keyless entry chip for a vehicleddnlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”).

Claim 3:
Karame in view of Lee teaches the system of claim 2, and Lee further teaches:


Claim 12:
Karame teaches a method of updating firmware of a keyless entry chip for a vehicle comprising:
providing plaintext of a firmware update ([0053] “According to a further preferred embodiment the code update is first divided into a number of m plaintext blocks,” wherein the “update” is the “firmware update”.);
converting the plaintext of the firmware update into a decryption ciphertext in an update module ([0079] “In a second step T2 a verifier encrypts the code update into (M-e-d) bits as follows: The verifier pads the code update with the necessary ‘0’ to reach m plaintext blocks with padded zeros,” wherein the “verifier” is the “update module”. [0091] “2) Dividing the plaintext code update into chunks.3) Encrypting each chunk.”);
communicating the decryption ciphertext from the update module to the keyless entry chip  ([0012] “a method for providing an update of code on a memory-constrained device.” [0032] “b) Dividing the update code into a plurality of N chunks, c) Applying an All-Or-Nothing Encryption scheme—AONE.” [0082] “In a fifth step T5 the verifier sends all the permuted blocks of AONE to the memory-constrained device,” wherein the “memory-constrained device” is the “keyless entry chip” as further disclosed by Lee below.);

executing the plaintext to implement the firmware update on the microcontroller ([0022] “g) Decrypting the intermediate ciphertext blocks using the provided encryption key and updating the code.”).

With further regard to Claim 12, Karame teaches all the limitations of claim 12 as described above. Karame does not teach the following, however, Lee teaches the method comprising:
the keyless entry chip ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”), and
wherein the encryption module is also configured to encrypt signals from the keyless entry chip to the vehicle (Fig. 3: Controller 302 in System 300. [0048] “The memory 303 includes a public key creator (not shown) that is used to encrypt a remote unlocking command.”).
.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claims 3 and 12 above, and further in view of Iketani et al. (US PGPUB 2006/0171532; hereinafter “Iketani”).
Claim 4:
Karame in view of Lee teaches all the limitations of claim 3 as described above. Karame in view of Lee does not teach the following, however, Iketani teaches:
wherein the encryption module is an AES encryption module ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the common key block encryption systems, the common key block encryption system is not limited to the DES, but also in the common key block encryption system such as … the AES (Advanced Encryption Standard).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Karame in view of Lee with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 14:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Iketani teaches:
wherein the decryption ciphertext is AES ciphertext ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the common key block encryption systems, the common key block encryption system is not limited to the DES, but also in the common key block encryption system such as … the AES (Advanced Encryption Standard).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Lee with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Iketani and in view of Lee.
Claim 6:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Iketani teaches:
wherein the decryption cipher is an AES decryption cipher, the encryption module is an AES encryption module ([0103] “the encryption processing circuit of the 
the microcontroller is a keyless entry chip for a vehicle ([0015] “FIG. 1 is a diagram showing the overall configuration of a keyless entry system for locking/releasing a lock of a vehicle, which is an implementation using an encryption processing circuit of the present invention,” wherein Fig. 1 shows the Child Device 2 comprising a Data Processing Circuit 13, i.e. a microcontroller.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the AES encryption and keyless entry as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]) and further wherein keyless entry systems are well-known in the art to be beneficial since they enable locking systems, i.e. a car, to be more easily and securely operated.

With further regard to Claim 6, Karame in view of Iketani does not teach the following, however, Lee teaches:
wherein the microcontroller is a keyless start chip for a vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Iketani with the keyless start as taught by Lee “thereby eliminating the inconvenience of maintaining several physical unlocking tools (e.g., keys) according to need and promoting a convenience of use” (Lee [0078]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Lee.
Claim 7:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Lee teaches:
wherein the microcontroller is a keyless entry chip for a vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the keyless entry chip as taught by Lee “thereby eliminating the inconvenience of maintaining several physical unlocking tools (e.g., keys) according to need and promoting a convenience of use” (Lee [0078]).

Claim 8
Karame in view of Lee teaches the method of claim 7, and Lee further teaches:
wherein the encryption module is configured to encrypt signals from the keyless entry chip to the vehicle ([0017] “The mobile communication terminal has a Bluetooth module embedded therein, and performs a remote unlocking or keyless entry function through Bluetooth communication with the locking device.” [0020] “The locking device may include all locking devices necessary for locking/unlocking … a car door/starting device” [0048] “The memory 303 includes a public key creator (not shown) that is used to encrypt a remote unlocking command.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Spanier et al. (US PGPUB 2017/0180137; hereinafter “Spanier”).
Claim 9:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Spanier teaches the method comprising:
performing a cyclic redundancy check on the firmware update ([0148] “The received communication includes a firmware package containing a CRC 653,” wherein a “cyclic redundancy check” would necessarily have been performed on the contents of the “firmware package” previously since the “firmware package” is said to contain a “CRC 653”.), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the cyclic redundancy check as taught by Spanier in order “to determine the integrity of the communication” (Spanier [0132]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Iketani.
Claim 10:

wherein the decryption ciphertext is AES ciphertext ([0103] “the encryption processing circuit of the present invention is applied to the DES, which is one of the common key block encryption systems, the common key block encryption system is not limited to the DES, but also in the common key block encryption system such as … the AES (Advanced Encryption Standard).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the AES encryption as taught by Iketani since “a risk of illegal decryption can be calculated easily and a premium for illegal decryption insurance can be calculated based on the risk for these standard encryption systems” (Iketani [0006]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Karame as applied to Claim 5 above, and further in view of Nagata et al. (US PGPUB 2019/0073887; hereinafter “Nagata”).
Claim 11:
Karame teaches all the limitations of claim 5 as described above. Karame does not teach the following, however, Nagata teaches:
wherein the step of communicating is performed through BLE or Wi-Fi ([0049] “The electronic assembly 125 of the security fob 120 can include an antenna 142 …  Other types of wireless communication (e.g., WIFI or BLUETOOTH) can be utilized with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame with the communication technologies as taught by Nagata since “Wi-Fi can be particularly useful in updating firmware for the fobs and/or base-station, as each can connect to a retail store's existing Wi-Fi network for example” (Nagata [0062]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claim 12 above, and further in view of Spanier.
Claim 13:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Spanier teaches the method comprising:
performing a cyclic redundancy check on the firmware update ([0148] “The received communication includes a firmware package containing a CRC 653,” wherein a “cyclic redundancy check” would necessarily have been performed on the contents of the “firmware package” previously since the “firmware package” is said to contain a “CRC 653”.), 
wherein the step of converting the plaintext of the firmware update into a decryption ciphertext includes decrypting a check value of the cyclic redundancy check, and the step of converting the decryption ciphertext of the firmware update back into the plaintext includes encrypting the decrypted check value; and performing a second cyclic 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Lee with the cyclic redundancy check as taught by Spanier in order “to determine the integrity of the communication” (Spanier [0132]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Lee as applied to Claim 12 above, and further in view of Nagata.
Claim 15:
Karame in view of Lee teaches all the limitations of claim 12 as described above. Karame in view of Lee does not teach the following, however, Nagata teaches:
wherein the step of communicating is performed through BLE or Wi-Fi ([0049] “The electronic assembly 125 of the security fob 120 can include an antenna 142 …  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Karame in view of Lee with the communication technologies as taught by Nagata since “Wi-Fi can be particularly useful in updating firmware for the fobs and/or base-station, as each can connect to a retail store's existing Wi-Fi network for example” (Nagata [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOANNE G MACASIANO/           Examiner, Art Unit 2194